COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-15-00422-CR


MISTI ANN HARGISS                                                  APPELLANT

                                           V.

THE STATE OF TEXAS                                                      STATE

                                        ----------

           FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                       TRIAL COURT NO. 1330997D

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                        ----------

      We have considered appellant’s “Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal.       See Tex. R. App. P.

42.2(a), 43.2(f).


      1
          See Tex. R. App. P. 47.4.
                                        PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 7, 2016




                            2